Licking County, No. 92-CA-53. This cause is pending before the court as an appeal from the Court of Appeals for Licking County.
IT IS ORDERED by the court, sua sponte, effective February 16,1994, that oral argument in this case, scheduled for February 22, 1994, be and is hereby, continued.
IT IS FURTHER ORDERED by the court, sua sponte, effective February 16,1994, that this case be held for decision in the following: Supreme Court case Nos. 93-441, Farmer v. Kelleys Island Bd. of Edn., Erie County No. E-92-1; 92-2043, Naylor v. Cardinal School Dist. Bd. of Edn., Geauga County, No. 91-G-1629; and 92-1873, Kiel v. Green Local School Dist. Bd. of Edn., Wayne County, No. 2709.